 Case 2:16-cv-00294-RMP        ECF No. 123   filed 11/02/18   PageID.2566 Page 1 of 10




1
     Brian A. Ertz
     Ertz Law, PLLC
2    PO Box 665
3    Boise, ID 83701
4
     (208) 918-1663
     Pro hac vice
5
6    Richard A. Poulin
7
     SCOPE Law Firm, PLLC
     PO Box 22091
8    Seattle, WA 98122-0091
9    (206) 420-1590
10
     Attorneys for Plaintiff
11
12                 IN THE UNITED STATES DISTRICT COURT
13               FOR THE EASTERN DISTRICT OF WASHINGTON
14
15                                              )
16
      ALLIANCE FOR THE WILD                     )       Case No.: 2:16-CV-294-RMP
      ROCKIES,                                  )
17                                              )
18                      Plaintiff,              )    PLAINTIFF’S MOTION TO
19
                                                )    RETAX COSTS
      v.                                        )
20                                              )    12/10/18
21    JIM PENA, in his official capacity as     )    Without Oral Argument
22
      Regional Forester of Region Six U.S.      )
      Forest Service, UNITED STATES             )
23    FOREST SERVICE, an agency of the          )
24    United States, and RODNEY                 )
25
      SMOLDON, in his official capacity as )
      Supervisor of the Colville National Forest)
26                                               )
27                       Defendants.             )
28
       _________________________________)
                                           )
29
    Case 2:16-cv-00294-RMP        ECF No. 123     filed 11/02/18   PageID.2567 Page 2 of 10




1               Pursuant to new LCivR 54(d)(1)(D), Plaintiff Alliance for the Wild
2
         Rockies (“Alliance”) hereby files this Motion to Retax Costs taxed by the Clerk of
3
         Court (ECF No. 120). The new rules “are effective October 1, 2018 and apply to
4
5        all pending and future cases . . . .”1
6           I. THE COST BILL SHOULD BE REVERSED BECAUSE OF
7              NONCOMPLIANCE WITH THE LOCAL RULE GOVERNING THE
8
               CLAIMING AND TAXATION OF COSTS.

9               This Court should reject the bill of costs because Defendants did not
10       comply with Local Civil Rule 54. LCivR 54(d)(1)(A) requires the party claiming
11
         costs to note the verified bill of costs for hearing. Further, The rule specifically
12
         requires that “The bill of costs shall be noted for hearing on a date not less than 14
13
14       days from the date of service.” LCivR 54(d)(1)(A) (emphasis added). Because
15       Defendants did not note the cost bill for hearing on a specified date as required by
16       the rule, costs should have been deemed waived upon the expiration of the
17
         applicable time period for claiming costs (“within 14 days after entry of
18
         judgment,”) and the cost bill should have been rejected. LCivR 54(d)(1)(A).
19
20              In any event, the rule authorized Plaintiff to file objections to the bill of
21       costs “[o]n or before the hearing date.” LCivR 54(d)(1)(B). Defendants filed their
22
         bill of costs – without noting a hearing date – on October 2, 2018. (ECF No. 119).
23
         Plaintiff’s Objections were filed on October 16, 2018. (ECF No. 121). Under
24
25       LCivR 54(d)(1)(B), Plaintiff’s Objections were timely filed.
26              Nevertheless, even before Plaintiff’s Objections were timely filed, the
     1See, http://www.waed.uscourts.gov/local-civil-rules-eastern-district-
     washington#rule%2054

     Plaintiff’s Motion to Retax Costs
     Page 1
    Case 2:16-cv-00294-RMP       ECF No. 123    filed 11/02/18   PageID.2568 Page 3 of 10




1        Clerk improperly approved the unnoted bill of costs. (ECF No. 120). The Clerk’s
2
         action was improper because the local rule only authorizes the Clerk to tax
3
         properly taxable costs “[a]fter the hearing date . . . .” LCivR 54(d)(1)(B)
4
5        (emphasis added). Here there was no specified hearing date, and in light of “not
6        less than 14 days” requirement, no hearing date could properly have been noted
7        before October 16. LCivR 54(d)(1)(A). As a result, the Clerk could not properly
8
         rule on the bill of costs until sometime after October 16.
9
10
                Given these multiple instances of noncompliance with the Court’s rules,

11       the bill of costs as taxed by the Clerk of Court should be overturned, with no costs
12       awarded.
13
            II. THE CLERK IMPROPERLY AWARDED UNALLOWABLE
14
                COSTS – ONLY $426 OF THE COSTS ARE ALLOWABLE.
15
                As stated by LCivR 54(d)(1)(C), the Clerk “shall tax costs which are
16
17
         properly taxable.” (emphasis added.) The only proper basis for allowing costs here

18       is 28 U.S.C. § 1920. (There are no US marshals’ fees under 28 U.S.C. § 1921; no
19       docket fees or costs of briefs under 28 U.S.C. § 1923; nor excessive costs under
20
         28 U.S.C. § 1927).
21
                For the purposes of this case, the only relevant costs 2 that may be allowed
22
23       are “the costs of making copies of any materials where the copies are necessarily

     2
            As explained in the Court’s “Bill of Costs Guide,” “exemplification
     costs” (also allowed under 28 U.S.C. § 1920(4) include the costs of producing
     demonstrative exhibits. Defendants’ Bill of Costs do not document or claim
     any such costs. Bill of Costs Guide at 8, ¶ F.
     Plaintiff’s Motion to Retax Costs
     Page 2
    Case 2:16-cv-00294-RMP    ECF No. 123    filed 11/02/18   PageID.2569 Page 4 of 10




1      obtained for use in the case.” 28 U.S.C. § 1920(4). As the U.S. Supreme Court
2
       explained:
3
4            Items proposed by winning parties as costs should always be given
5
             careful scrutiny. Any other practice would . . . allow litigation costs
             so high as to discourage litigants from bringing lawsuits, no matter
6            how meritorious they might in good faith believe their claims to be.
7            Therefore, the discretion given district judges to tax costs should be
             sparingly exercised with reference to expenses not specifically
8
             allowed by statute.
9
10
       Farmer v. Arabian Am. Oil Co., 379 U.S. 227, 235 (1964). Indeed, the Court’s
11
       ruling in Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437442 (1987)
12
13     “strictly limits reimbursable costs to those enumerated in section 1920,” and “a
14     district court may not rely on its ‘equity power’ to tax costs beyond those
15     expressly authorized by section 1920.” Romero v. City of Pomona, 883 F.2d 1418,
16
       1428 (9th Cir. 1989), rev’d on other grounds, Townsend v. Holman Consulting
17
18
       Corp., 929 F.2d 1358 (9th Cir. 1990); Maxwell v. Hapag-Lloyd

19     Aktiengesellschaft, 862 F.2d 767, 770 (9th Cir. 1998).
20
              A. The Evidence of Defendants’ Contractor’s Activities and Costs
21
              The party seeking costs bears the burden of “establish[ing] the amount of
22
23     compensable costs and expenses to which it is entitled.” City of Alameda v.
24     Nuveen Mun. High Income Opportunity Fund, Nos. C 08–4575 SI, C 09–1437 SI,
25
       2012 WL 177566, at *1 (N.D. Cal. Jan. 23, 2012).
26
              Both of the declarations submitted by Defendants identify the same six
27
28     tasks performed by Defendants’ contractor: (1) converting TIFF images to PDF;

     Plaintiff’s Motion to Retax Costs
     Page 3
    Case 2:16-cv-00294-RMP     ECF No. 123    filed 11/02/18   PageID.2570 Page 5 of 10




1      (2) adding Optical Character Recognition; (3) electronically Bates stamping the
2
       PDF images; (4) hyperlinking the PDF images to the index; (5) editing the index;
3
       and (6) burning the images to DVD. ECF No. 119-1 (Grimes Decl. ¶ 3); ECF No.
4
5      119-4 (Brubacher Decl. ¶ 2). Notably, neither declaration claims that Defendants’
6      contractor physically copied or scanned any paper documents while “preparing”
7      the Administrative Record. ECF No. 119-1 (Grimes Decl.); ECF No. 119-4
8
       (Brubacher Decl.).
9
10
              The Clerk improperly approved the bill of costs in which the Defendants

11     lumped all of these tasks and their associated costs together. Defendants
12     inaccurately called the combined tasks “Fees for exemplification and the costs of
13
       making copies of any materials where the copies are necessarily obtained for use
14
       in the case[,]” and claimed as $5,104.50 in costs (ECF. No. 120 at 1).
15
16            As explained in the Brubacher Decl., (ECF No. 119-4), the actual costs that
17     Defendants incurred for these separate tasks are reflected in three separate line
18
       items in the contractor’s Invoice. (ECF No. 119-3). In fact, the first five of the
19
       tasks enumerated above were billed on the Invoices second line item not as “costs
20
21     of making copies,” but as “Computer Time.” See, ECF No. 119-4 ¶ 4 (Brubacher
22     Decl.), and ECF No. 119-3 (Invoice).
23            A review of the bill of costs and supporting documents submitted by
24
       Defendants demonstrates that only $426 of the costs sought are statutorily
25
26
       authorized. As discussed below, while the first and third line-items of costs

27     invoiced by Defendants’ contractor (see, ECF No. 119-3) are allowable, the
28     second line item – for 155.95 hours of “computer time” billed at $30/hour –
     Plaintiff’s Motion to Retax Costs
     Page 4
    Case 2:16-cv-00294-RMP     ECF No. 123    filed 11/02/18   PageID.2571 Page 6 of 10




1      plainly is not an authorized cost of “making copies” under 28 U.S.C. § 1920(4).
2
              B. Plaintiff does not object to paying $426 for the allowable costs.
3
4             Plaintiff does not object to paying the $426 in costs incurred by
5      Defendants’ contractor in making the DVD copies of the Administrative Record
6      (AR) and Supplemental AR submitted to the Court and the parties’ attorneys.
7
       Each copy of the AR required two DVDs (see, ECF No. 76), and the
8
       Supplemental AR required one DVD. (See, ECF No 89). These allowable costs
9
10     are reflected in the first- and third-line items of contractor TIS’s Invoice No.
11     30188 (ECF No. 119-3) as follows:
12               • $96.00 for 4 copies of a “4.5 GB Hybrid DVD w/Hyper Index”
13
                     ($24.00/ea.); and
14
15
                 • $330 for 22 “duplicate copies” of the 4.5 GB “Master Disks”

16                   ($15.00/ea.)
17     (ECF No. 119-3).
18
           C. “Computer Time” is not an allowable cost.
19
20
              Plaintiff objects to the second line item of costs invoiced by TIS, for 155.95

21     hours of “computer time” billed at $30.00/hour. (ECF No. 119-3). This computer
22     time is not a cost of “making copies” under 28 U.S.C. § 1920(4).
23
              Ninth Circuit precedent makes clear that “[f]ees for exemplification and
24
       copying ‘are permitted only for the physical preparation and duplication of
25
26     documents, not the intellectual effort involved in their production.’” Zuill v.
27     Shanahan, 80 F.3d 1366, 1371 (9th Cir. 1996), quoting Romero, 883 F.2d at 1428.
28
       In addition, organizing and coding of the administrative record or electronic files
     Plaintiff’s Motion to Retax Costs
     Page 5
    Case 2:16-cv-00294-RMP     ECF No. 123    filed 11/02/18   PageID.2572 Page 7 of 10




1      generally is clearly not amongst the statutorily allowed costs. See Country Vinter
2
       of North Carolina, LLC v. E. & J. Gallo Winery, Inc., 718 F.3d 249, 258-261 (4th
3
       Cir. 2013); Allen v. U.S. Steel, 665 F.2d 689, 697 n.5 (5th Cir. 1982) (cost of
4
5      gathering documents is not taxable); 28 U.S.C. § 1920 (enumerating taxable
6      costs); see also Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 442-43
7      (1987) (costs not expressly authorized by § 1920 are presumptively precluded).
8
              Both of Defendant’s declarations specifically say they are seeking the cost
9
10
       of “preparation” and “finalizing” the Administrative Record. ECF No. 119-1

11     (Grimes Decl. ¶¶ 2, 3); ECF No. 119-4 (Brubacher Decl. ¶¶ 1-5). As noted
12     above, neither declaration claims that Defendants’ contractor physically copied or
13
       scanned any paper documents while “preparing” the Administrative Record. ECF
14
       No. 119-1; ECF No. 119-4. Under the cases, Defendants’ costs for converting
15
16     thousands of files from one electronic format to another, adding OCR and
17     electronic Bates stamps, and hyperlinking and editing the record’s index are
18
       simply not allowable as “making copies.” Instead, the hours spent on these tasks
19
       constitute “intellectual effort” not permitted as “copy costs.”
20
21            D. Defendants improperly seek to recover costs incurred for copies
22               not “necessarily obtained for use in this case.”
23            A failure to provide adequate documentation or detail explaining why costs
24
       were necessary is sufficient basis for denying a bill of costs. Delehant v. United
25
       States, 2012 WL 6455808, at *1 (D. Or. Dec. 13, 2012).
26
27            Defendants make no attempt to explain why these costs were necessary
28     copying costs. Defendants’ declarations, discussed above, do not explain how or

     Plaintiff’s Motion to Retax Costs
     Page 6
    Case 2:16-cv-00294-RMP      ECF No. 123   filed 11/02/18   PageID.2573 Page 8 of 10




1      why the costs listed in the cost bill were “necessarily incurred” as required by the
2
       statute. See, ECF No. 119-4; ECF No. 119-1(identifying specific tasks, but not
3
       explaining how or why the tasks were necessary as costs of making copies, as
4
5      listed in the Bill of Costs).
6             In fact, the government is required to create an administrative record for
7      any administrative action it takes—whether or not the action is challenged in
8
       court. See, e.g., 5 U.S.C. §§ 556(e), 557(c). As the Supreme Court explained, “the
9
10
       focal point for judicial review should be the administrative record already in

11     existence, not some new record made initially in the reviewing court.” Florida
12     Power & Light Co. v. Lorion, 470 U.S. 729, 743 (1985). The fact that the
13
       government has been sued does not render preparation of an administrative record
14
       “necessary” – such preparation was already necessary. Therefore, the suit should
15
16     not be an opportunity for the government to recoup costs of a record it is required
17     by law to create.
18
              Further, with limited exceptions the documents included in the
19
       administrative record are public records, clearly available to Alliance and others
20
21     through the Freedom of Information Act (FOIA). 5 U.S.C. § 552 et seq.; see
22     NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 136 (1975). Here Alliance
23     exercised its rights under FOIA during the NEPA process. AR 90585-86; AR
24
       123545-124091. In fact, Defendants digitized and burned DVDs of much of the
25
26
       project record in response to a FOIA request by Steven’s County Cattleman’s

27     Association, AR 077095-078269, and another request by Friends of the
28     Clearwater, AR119238-120646. As these page numbers indicate, Defendants
     Plaintiff’s Motion to Retax Costs
     Page 7
    Case 2:16-cv-00294-RMP     ECF No. 123     filed 11/02/18   PageID.2574 Page 9 of 10




1      produced thousands of pages of documents that were later packaged into the
2
       administrative record to the public in response to FOIA requests.
3
              The agency record documents created after 2016 likely would have been
4
5      created in electronic form. Defendant’s declarations offer no explanation for why
6      any scanning or document conversion was “necessary” in 2016/2017 despite the
7      fact that they had already produced much of the existing record in response to the
8
       public’s FOIA requests in electronic PDF format and at no cost to the public.
9
10
       “[C]opies made for the convenience of counsel are ordinarily not taxable costs.”

11     Frederick v. City of Portland, 162 F.R.D. 139, 144 (D.Or. 1995).
12            Finally, even if it were necessary for defendants to scan and convert
13
       thousands of pages of record documents in 2016/2017 – and there is no record
14
       evidence that such activities took place or were necessary – the costs allowed for
15
16     those activities must be reasonable. Country Vintner, 718 F.3d at 261. As
17     discussed above, the taxed costs of $5,104.50 include $4,678.50 for “computer
18
       time” for tasks which constitute “intellectual effort,” that the Defendants have
19
       failed to show are necessary, and that are not otherwise recoverable costs under 28
20
21     U.S.C. §1920. Zuill, 80 F.3d at 1371.
22                                       CONCLUSION
23            For the reasons stated above, Alliance respectfully requests that this Court
24
       deny the bill of costs. In the alternative, Alliance requests the Court to tax only
25
26
       $426 in allowable costs, for the cost of creating the physical copies of DVDs

27     containing the administrative record.
28

     Plaintiff’s Motion to Retax Costs
     Page 8
    Case 2:16-cv-00294-RMP    ECF No. 123   filed 11/02/18   PageID.2575 Page 10 of 10




1      Respectfully submitted this 2nd day of November, 2018.
2
3                                   Ertz Law, PLLC
4
5
                                    By:       s/ Brian Ertz
6                                             Brian Ertz (ISB #9960)
7
                                    SCOPE Law Firm, PLLC
8
9
10                                  By:       s/ Richard A. Poulin
                                              Richard A. Poulin (WSBA #27782)
11
12                                           Attorneys for the Plaintiff
13
14
15
16                              CERTIFICATE OF SERVICE
17
             I hereby certify that on November 2, 2018, I electronically filed the
18
19     foregoing with the Clerk of the Court using the CM/ECF System, which in turn
20
       automatically generated a Notice of Electronic Filing (NEF) to all parties in the
21
22     case who are registered users of the CM/ECF system.
23
24                                        s/Brian Ertz
25                                        Brian Ertz
26
27
28

     Plaintiff’s Motion to Retax Costs
     Page 9
